Citation Nr: 1210653	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-29 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans'  Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2010, the Board remanded this matter for additional development.  The Board finds that there has been substantial compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Competent medical evidence establishes a nexus between the Veteran's service-connected alcohol and drug dependence and current peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy is proximately due to, or the result of, service-connected alcohol and drug dependence.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310  (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32  (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal. 
The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide. The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.   

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011). 

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a)  and 38 C.F.R. 
§ 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A March 2005 letter provided the Veteran with notice of the evidence required to reopen his claim for service connection for peripheral neuropathy.  The letter explained VA's duty to assist and explained what evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on the Veteran's behalf.  The December 2011 Supplemental Statement of the Case provided notice of how disability ratings and effective dates are determined. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has had a VA examination. 

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim being decided.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993). 

II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is a showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011). 

The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the veteran's claim was filed prior to the effective date of the revised regulation. 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For veterans who served in Vietnam between January 9, 1962, and May 7, 1975, the provisions of 38 U.S.C.A. § 1116  and 38 C.F.R. §§ 3.307(a)(6)  and 3.309(e) establish a presumption of service connection for certain listed diseases that become manifest to a compensable degree during a claimant's lifetime or within the time limits established in law for specific diseases.  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart diseases (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with porphyria cutanea tarda, and acute subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii) .

Note 2 to § 3.307(e) provides that, for purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit  held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran had active duty service from June 1966 to June 1969.  The DD Form 214 confirms the Veteran's service in Vietnam during the Vietnam era.  Thus, his in-service exposure to herbicides is presumed.

At the outset, the Board notes that the service treatment records do not show treatment for peripheral neuropathy.  The competent medical evidence of record indicates that peripheral neuropathy initially manifested some 25 years after separation from service.  

A VA treatment record dated in September 2004 indicates that a primary care physician assessed peripheral neuropathy related to possible alcohol abuse versus diabetes.  

The Veteran had a VA examination in October 2010.  The VA examiner indicated that the claims file was reviewed.  The Veteran described pain in his lower extremities starting from the groin down all the way to the toes sometime in 2004.  He reported that he noticed these symptoms only when he stopped alcohol and drug use.  The examination report noted that the pain is constantly present, not radiating in type and does not start in the lumbar spine, but remains in the muscles and joints of both lower extremities.  The pains were increased by standing more than 20 minutes or walking more than one block.  There was also tingling and numbness in both lower extremities.  

The examiner commented that the Veteran's symptoms of tingling and numbness in both legs started in 2004, almost 25 years after separation from service.  The examiner stated that, even though the Veteran may have been exposed to herbicides during his Vietnam service, there was no acute onset of peripheral neuropathy secondary to herbicides starting immediately after Vietnam service.  The examiner stated that the Veteran is not diagnosed with diabetes, and therefore diabetes is not a factor in his peripheral neuropathy.

The examiner noted that the Veteran has used alcohol and drugs for 30 years, which would most probably explain the present peripheral neuropathy in both lower extremities.  The Veteran is service-connected for posttraumatic stress disorder with alcohol and drug dependence.  Therefore, in light of the 2010 VA medical opinion, the Board finds that service connection is warranted for peripheral neuropathy secondary to service-connected PTSD with alcohol and drug dependence.  38 C.F.R. § 3.310.  


ORDER

Service connection for peripheral neuropathy is granted. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


